Exhibit 10.2
 
MANAGEMENT SERVICES AGREEMENT


This Management Services Agreement (the "Agreement") is entered into as of
September 15th, 2010 (the "Effective Date"), by and between Malemark, Inc., a
Colorado corporation (the "Company"), and Accredited Members Holding
Corporation, a Colorado corporation ("AMHC"). The Company and AMHC are referred
to collectively herein as the "Parties."


WHEREAS, the Company desires to retain AMHC to provide management services to
the Company in order to minimize the Company’s overhead, and AMHC desires to
provide such services, in the manner and for the consideration set forth herein.


Now, therefore, in consideration of the obligations and covenants contained
herein, the Parties agree as follows:


1.  Engagement of AMHC. The Company hereby engages AMHC, and AMHC hereby accepts
such engagement, upon the terms and conditions set forth in this Agreement.


2.  Term/Termination.


(a)  Term. This Agreement will commence upon the Effective Date and terminate 12
months from the Effective Date (the "Term") or earlier pursuant to Section 2(b).
The Term will be automatically renewed for successive six month periods, unless
either party provides thirty days advance written notice of non-renewal.


(b)  Termination. Either party may terminate this Agreement by written notice to
the other party if the other party is in material breach of any provision of
this Agreement, and such breach is not cured to the reasonable satisfaction of
the non-breaching party following 10 business days written notice of such
material breach to the other party.  If no breach occurs, then this Agreement
may only be terminated upon the mutual written consent of the Company and AMHC.


(c)  Effect of Termination. The Company's obligation to make payments hereunder
shall cease upon the termination date, except that the Company shall pay AMHC
all expenses AMHC incurred pursuant to Section 6 herein and fees earned prior to
the termination date.


3.  Management Services. During the Term, AMHC agrees to provide the following
services to the Company (all of such services and any additional services as
shall be mutually agreed upon from time to time by the Company and AMHC, the
"Services"):
 
(a)  Management Services. AMHC shall provide the senior financial management
employees plus all support staff necessary for such senior financial management
(the "AMHC Employees"). The AMHC Employees shall perform all services that would
customarily be expected of the Company's senior financial management team,
including, but not limited to, strategy, finance, shareholder relations, capital
raising and accounting. This engagement will include the full take-over of all
accounting and finance function (including billing, AR, AP, Payroll, Controller,
CFO activities). Additional we will prepare a full financial
forecasting/management model. We will document all processes and procedures so
that a full-time staff/department can be transitioned in at some point.
 

 
 
 

--------------------------------------------------------------------------------

 


(b)  
Accounting and Financial Controls. AMHC shall establish and administer all
accounting and financial procedures, controls and systems relating to the
business or financial affairs of the Company, including, as may be directed by
the Company’s Board, any filings in connection with registration of the
Company’s securities with the Securities and Exchange Commission or any state
regulatory authorities. AMHC shall perform all bookkeeping and accounting
functions; establish and maintain all records required by law and by generally
accepted accounting principles; prepare and file all tax returns and handle all
tax-related matters; prepare, submit to the Company's Board of Directors for
approval and implement the annual operating and capital budgets of the Company;
and, perform, manage and/or coordinate any audits with respect to the Company.
AMHC shall provide interim financial reporting regarding the Company's
operations as shall be requested by the Company's Board of Directors from time
to time.



(c)  
The Scope of this engagement is to assist in the maintaining the financial
records of the Company and assist in the creation and maintenance of detailed
financial model. AMHC will also assist in the capital raising activities of the
Company. We anticipate the scope of our engagement to include the following:



Provide CFO level services to support the Senior Management and Board of
Directors, with a focus on strategic direction and assistance with capital
funding needs.


Create and maintain a detailed financial model that will be used for strategic
planning purposes, monthly financial management and presentation to potential
investors as the business grows.


Provide Controller level support to oversee the daily and monthly accounting
processes, undertake high level financial analysis, maintain and update the
financial model as required and provide feedback to Senior Management.


Provide a qualified accountant on a regular basis to undertake the daily and
monthly tasks currently undertaken by the.


Development and documentation of an efficient and effective accounting and
finance function for the Company, with the intent of transitioning the
accounting functions to permanent staff at the appropriate time.


Provision of resources sufficient to perform the services listed above.  These
resources will be unlimited in order to accomplish the stated objectives of our
services.
 
2

 
 

--------------------------------------------------------------------------------

 
(d)    Human Resources. AMHC shall provide the Company with the benefits of its
human resources expertise and experience, including, without limitation,
management and employee training and payroll processing, including the
processing of payroll taxes.




(e)     Corporate, Administrative and General Overhead. Malemark shall
coordinate and manage all their corporate, administrative and general overhead
services. AMHC will manage all shareholder and investor relations.  AMHC
Employees shall conduct all road shows relating to capital raising efforts or
investor relations matters, whether involving private placement or public
offering. Additionally, if directed by the Company’s Board, AMHC will prepare
any filings in connection with registration of the Company’s securities
necessary or appropriate under federal and state law. Subject to the approval of
the Company’s Board, AMHC shall coordinate and manage all legal matters of the
Company.


(f)  Sales and Marketing will be managed by Malemark. AMHC will only be involved
as it relates to the financial process.


(g)  Miscellaneous. AMHC shall provide to the Company such other services and
benefits as the parties hereto shall mutually agree from time to time.


4.  Fees. The Company will pay AMHC a monthly fee (the "Management Fee") equal
to $50,000 per month in Malemark common stock for the first three months of this
contract, the fee will be calculated at .40 cents per share. Effective the first
day of the fourth month or after the company has raised $500,000 the fee will be
$25,000 in cash and $25,000 in Malemark common stock (.40 cent per share) per
month for the Services rendered of this contract, payable on the 15th of each
month for such month’s services(cash payment and/or stock certificate will be
due), if such date is not a business day on the next business day thereafter
(any such date, a "Payment Date"). The Management Fee shall be pro-rated in the
event that the Services are not performed during any part of any such thirty day
period. Any undisputed monthly Management Fee not paid when due shall bear
interest at the rate of 12% per annum from the due date until paid in full.


5.  Reimbursement of Expenses. The Company shall reimburse AMHC for all ordinary
and reasonable expenses incurred by AMHC and its officers, employees,
representatives or agents (collectively, the "AMHC Affiliates") during the term
of this Agreement in connection with the Services, including but not limited to
expenses for travel, lodging and dining, provided that such expenses are in
accordance with the Company's policies for its own employees and reasonably
documented. The Company's Board of Directors shall determine, in its sole
discretion, which expenses shall require the approval of a designated
representative of the Board prior to being incurred. The Company shall reimburse
AMHC for such expenses within thirty days after the Company's receipt from AMHC
of an invoice itemizing such expenses and all appropriate supporting
documentation. Any undisputed expense reimbursement not paid when due shall bear
interest at the rate of 12% per annum from the due date until paid in full.
 
3

 
 

--------------------------------------------------------------------------------

 
6.  Ownership of Work Product; Confidentiality.


(a)  Work Product Defined. The term "Work Product" means any and all ideas,
processes, trademarks, service marks, inventions, technology, computer programs,
original works of authorship, designs, formulas, discoveries, patents,
copyrights, and all improvements, rights, and claims related to the foregoing
that are conceived, developed, or reduced to practice by AMHC and/or the AMHC
Affiliates alone or with others solely in the performance of work under this
Agreement.
 
 
(b)  Disclosure. AMHC agrees to maintain adequate and current written records on
the development of all Work Product and to disclose promptly to the Company all
Work Product and relevant records, which records will remain the sole property
of the Company.


(c)  Assignment. AMHC hereby assigns to the Company, without further
consideration, its entire right, title, and interest (throughout the United
States and in all foreign countries), free and clear of all liens and
encumbrances, in and to each Work Product, which shall be the sole property of
the Company, whether or not patentable. In the event any Work Product shall be
deemed by the Company to be patentable or otherwise registrable, AMHC shall
assist the Company (at the Company's expense) in obtaining letters patent or
other applicable registrations thereon and shall execute all documents and do
all other things (including testifying at the Company's expense) necessary or
proper to obtain letters patent or other applicable registrations thereon and to
vest the Company, or any affiliated company specified by the Company, with 111
title thereto. Should the Company be unable to secure AMHC's signature on any
document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right or protection relating to any Work Product, whether
due to mental or physical incapacity of an AMHC Affiliate or any other cause,
AMHC hereby irrevocably designates and appoints the Company and each of its duly
authorized officers and agents as AMHC's agent and attorney in fact, to act for
and in AMHC's behalf and stead and to execute and file any such document, and to
do all other lawfully permitted acts to further the prosecution, issuance, and
enforcement of patents, copyrights, or other rights or protections with the same
force and effect as if executed and delivered by AMHC.


(d)  AMHC agrees and acknowledges that AMHC and the AMHC Affiliates have been
and will be provided with proprietary information of the Company. "Proprietary
Information" includes, but is not limited to, oral or written information
related to the Company 's products or services as well as trade secrets,
computer software, flow charts, manuals and documentation, databases, accounting
and business methods, designs, technology, know-how, processes, formulas,
compositions, data, techniques, improvements, inventions, new developments,
methods and procedures (whether patentable or not and whether or not reduced to
practice), works of authorship, other copyrightable works, business and product
development plans, fees, costs and pricing structures, analyses, drawings,
photographs and reports, customers and clients and customer or client lists and
other information concerning the Company's actual or anticipated business,
research or development, or which is received in confidence by or for the
Company from any other person. As a condition to being furnished such
Proprietary Information, AMHC agrees that any such information will be used
solely for the purpose of performing the Services, and that such information
will be kept confidential by AMHC and the AMHC Affiliates. If AMHC or any of the
AMHC Affiliates are requested to disclose any Proprietary Information, AMHC
shall promptly notify the Company to permit the Company to seek a protective
order or take other appropriate action. AMHC shall also cooperate in the
Company's efforts to obtain a protective order or other reasonable assurance
that confidential treatment shall be accorded the Proprietary Information. If,
in the absence of a protective order, AMHC or any of the AMHC Affiliates are
compelled as a matter of law to disclose any Proprietary Information, AMHC shall
use reasonable best efforts to obtain confidential treatment therefor. Upon the
Company's written request, AMHC shall promptly destroy or redeliver to the
Company all notes, computer files and other electronic media of any kind
whatsoever and any other material containing or reflecting any Proprietary
Information (whether prepared by the Company, AMHC or any of the AMHC
Affiliates, or otherwise) and will not retain any copies, extracts or other
reproductions in whole or in part of such written material. All files,
documents, memoranda, notes and other records whatsoever prepared by you or for
you based on the information in the Proprietary Information shall be destroyed,
and such destruction shall be certified in writing to the Company.
 
4

 
 

--------------------------------------------------------------------------------

 
(e)  AMHC agrees that the Company would suffer irreparable harm from any breach
by AMHC or any of the AMHC Affiliates of this Section 6, that money damages may
not be an adequate remedy for a breach of Section 6, and that the Company will
be entitled to specific performance and injunctive relief as remedies for any
violation. AMHC consents to the personal jurisdiction in any action brought in
any court, state or federal, within the state of Colorado having subject matter
jurisdiction in the matter.


7.  Standard of Care; Liability of AMHC. AMHC and the AMHC Affiliates shall use
their best efforts to perform the Services in a professional manner consistent
with industry standards and to the reasonable satisfaction of the Company's
Board of Directors. Neither AMHC nor the AMHC Affiliates shall be liable to the
Company for any error of judgment or mistake of law or any loss or damage
arising from any act or omission of AMHC or any of such persons in the
performance of its or their obligations hereunder, unless such loss or damage is
the result of willful misconduct or gross negligence.


8.  Indemnity.


(a)  Except as prohibited by law, each party shall indemnify and hold harmless
the other party and its members, managers, directors, officers, employees,
representatives and agents (each being an "Indemnified Party”) on demand from
and against any and all losses, claims, actions, proceedings, damages and
liabilities (joint or several), costs or expenses (including reasonable
attorneys' fees and expenses) (each, a "Loss," and, collectively, the "Losses")
to which such Indemnified Party may become subject under any applicable law or
as a result of any claim made by any third party or otherwise (a "Claim"),
relating to, arising out of or in any way connected with the Services or any
breach of this Agreement by the Company, in the case of indemnification of AMHC
and its Indemnified Parties, and in the case of the Company and its Indemnified
Parties, arising out of or in any way connected with the gross negligence or
willful misconduct of AMHC or any of the AMHC Affiliates or AMHC 's breach of
this Agreement.


(b)  The Company will have the option to assume the defense of a Claim, and, if
it elects not to assume the defense, will reimburse any Indemnified Party for
all Losses as they are incurred including Losses which are incurred in
connection with the investigation of, preparation for or defense of any pending
or threatened claim or action or proceeding, or any action or proceeding arising
therefrom (regardless of whether or not such Indemnified Party has been formally
named a party to such claim, action or proceeding).


(c)  Without the prior written consent of the other party, which consent shall
not be unreasonably withheld, the other party shall not enter into any
settlement of a lawsuit, claim or other proceeding relating to or arising out of
the Services.


(d)  If this Section 8 or any portion thereof is invalidated on any grounds by
any court of competent jurisdiction, the Company or AMHC, as the case may be,
shall nevertheless indemnify any person entitled to indemnification hereunder as
to any Losses, paid or incurred by such person in connection with any actual,
pending or threatened claim or action to the fullest extent permitted by any
applicable portion of this Section 8 that is not invalidated and/or to the
fullest extent permitted by applicable law.
 
5

 
 

--------------------------------------------------------------------------------

 
(e)  Each of the parties agrees that it will not make under any circumstances,
and that it will not cause its affiliates to make under any circumstances, any
claim against any wrongful conduct (whether the claim therefore is based on
contract, tort or duty imposed by law) in connection with, arising out of or in
any way related to, the transactions contemplated by the relationship
established by this Agreement, or any act, omission or event occurring in
connection therewith.


9.  Warranty Against Prior Existing Restrictions. AMHC warrants and represents
to the Company that neither AMHC nor any of the AMHC Affiliates is a party to
any agreement prohibiting or restricting the performance of the Services
required hereunder or pertaining to the use or disclosure of any information
which directly or indirectly relates to the Company's business or the services
to be performed hereunder. AMHC has not and will not use the confidential or
proprietary information of any person or entity in performing the Services.


10.  Survival. The provisions of Sections 6, 7 and 8 shall survive termination
of this Agreement.


11.  Independent Contractor. AMHC is an independent contractor and is not an
agent or employee of, and has no authority to bind the Company by contract or
otherwise. AMHC will perform the Services under the general direction of the
Company, but AMHC will determine, in AMHC's sole discretion, the manner and
means by which the Services are performed, subject to the requirement that AMHC
shall at all times comply with applicable law. Neither AMHC nor any of the AMHC
Affiliates are entitled to any of the benefits that the Company provides its
employees including but not limited to vacation, sick leave, health insurance,
life insurance, participation in Company's stock option plan, other than as may
be set forth herein. Unless expressly authorized in writing by the Company, AMHC
shall not contract for or incur any obligations in the name of, or for the
account of, the Company, accept payment from any party of any obligation due the
Company, or make any representation, guaranty or other agreement relating to the
business of the Company. AMHC shall secure any and all licenses and permits
required by it to perform services hereunder and shall comply with all
ordinances, laws, orders, rules and regulations pertaining to the services
provided hereunder. AMHC shall be solely responsible for and shall make proper
and timely payment of (i) any taxes as a result of payments made to AMHC or any
of the AMHC Affiliates by the Company and (ii) withholding taxes relating to
wages and other benefits paid to AMHC or any of the AMHC Affiliates.


12.  Insurance. AMHC is solely responsible for securing and maintaining workers
' compensation insurance, if legally required, for its employees. AMHC, through
AMHC or its affiliates, will obtain for itself and the AMHC Affiliates before
providing any of the Services, at its own expense, any comprehensive General
Liability insurance coverage for projects covered by this Agreement that the
Company deems necessary.


13.  Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be delivered personally to the recipient,
delivered by United States Post Office mail or nationally recognized overnight
courier, by confirmed facsimile to the intended recipient at the facsimile
number set forth therefor below (with hard copy to follow), or sent to the
recipient by reputable express courier service (charges prepaid) and addressed
to the intended recipient as set forth below:
 

6
 
 

--------------------------------------------------------------------------------

 
if to AMHC:


Accredited Members Holding Corporation
2 North Cascade Ave, 14th Floor
Colorado Springs, CO 80906
Attention: JW Roth, Co-Chairman


if to the Company:


Malemark, Inc.

Colorado Springs, CO 80908
Attention:


or to such other address as the Party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication shall be deemed to have been duly given and received (i) when
delivered, if personally delivered, (ii) the business day sent if sent by
confirmed facsimile, (iii) the next business day following the date sent if sent
or sent by overnight courier and (iv) on the fifth business day following the
date posted if sent by mail.


14.  Entire Agreement. This Agreement contains the complete and exclusive
expression of the agreement between the Company and AMHC with respect to the
subject matter hereof and supersedes all other prior agreements and
understandings, oral or written, between the Company and AMHC with respect
hereto.


15.  Assignment. This Agreement shall not be assigned by any party without the
consent of the other party.


16.  Benefits of Agreement. The terms and provisions of this Agreement shall be
binding upon, and will inure to the benefit of, the Parties and their respective
successors and permitted assigns.


17.  Amendments and Waivers. The terms and provisions of this Agreement shall
not be modified, altered or otherwise amended, except pursuant to a writing
signed by the parties. Any waiver by either party of a breach of any provision
of this Agreement by the other party shall be in writing and shall not operate
or be construed as a waiver of any other or subsequent breach by such other
party.
 

7
 
 

--------------------------------------------------------------------------------

 
18.  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Colorado, without giving effect to
conflicts of law principles. The parties hereby agree that any dispute or
controversy arising out of or relating to this Agreement shall be settled by
arbitration by a single arbitrator in accordance with the Commercial Arbitration
Rules of the American Arbitration Association from time to time in force. The
hearing on any such arbitration shall be held in the Denver, Colorado area. Any
party may submit any dispute to arbitration by giving written notice to the
other party to such dispute. Within twenty (20) business days after receipt of
such notice, the parties shall mutually select an arbitrator. If the parties
shall fail to reach agreement on an arbitrator, any party may request the
American Arbitration Association to appoint the arbitrator (the agreed upon or
appointed arbitrator, the "Arbitrator"). The Arbitrator may award the prevailing
party (in the arbitration or in the court proceeding, as applicable) reasonable
attorneys' fees, expert and nonexpert witness costs and expenses, and other
costs and expenses incurred in connection with the arbitration, and the fees if
the Arbitrator determines that a claim was not brought or prosecuted in good
faith. The costs of the Arbitrator shall be borne by the nonprevailing party
unless, in either case, the Arbitrator or the court, as the case may be, for
good cause determines otherwise.


19.  Force Majeure. Neither party shall be held liable or responsible to the
other party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement (other
than non-payment) when such failure or delay is caused by or results from causes
beyond the reasonable control of the affected party, including, but not limited
to, fire, floods, embargoes, war, acts of war (whether war be declared or not),
insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority or the other party.


20.  Headings. Section headings are used for convenience only and shall in no
way affect the construction of this Agreement.


21.  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Facsimile signatures on this Agreement
shall be valid.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective authorized representatives as of the Effective Date.
 


AMHC


ACCREDITED MEMBERS HOLDING CORPORATION, a Colorado corporation




/s/ JW Roth          
By:  JW Roth,Co-Chairman


THE COMPANY


Malemark, INC.,
a Colorado corporation






By:  //signed//       
Name:

 
 
 
8
 
 
 

--------------------------------------------------------------------------------

 